    Case 2:19-cv-21408-KM Document 2 Filed 05/11/20 Page 1 of 2 PageID: 15



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
LARONE L.,                                :
                                          :
            Petitioner,                   :   Civ. No. 19-21408 (KM)
                                          :
      v.                                  :
                                          :
DEPARTMENT OF HOMELAND                    :   MEMORANDUM AND ORDER
SECURITY, et al.,                         :
                                          :
            Respondents.                  :
_________________________________________ :


        Petitioner, Larone L., 1 is an immigration detainee currently held at Elizabeth Detention

Center, in Elizabeth, New Jersey. Acting pro se, he filed a petition for writ of habeas corpus under

28 U.S.C. § 2241, as well as an application to proceed in forma pauperis. As an initial matter,

leave to proceed in this Court in forma pauperis is authorized. See 28 U.S.C. § 1915.

        Petitioner challenges the duration and propriety of his present immigration detention and

seeks immediate release or, alternatively, a bond hearing before an immigration judge. Under Rule

4 of the Rules Governing § 2254 Cases (applied in this proceeding under Rule 1(b) of the Rules

Governing § 2254 Cases), this Court has examined the petition and determined that dismissal

without receiving an answer and the underlying record is not warranted. Additionally, the proper

respondent to such a petition is the Warden of the Elizabeth Detention Center, presently Orlando

Rodriguez. See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004). Consequently, Mr. Rodriguez

will be added as a respondent in this matter.

        Accordingly, IT IS this 8th day of May 2020



1
         Consistent with guidance regarding privacy concerns in social security and immigration cases by
the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, Petitioner is identified herein only by his first name and last initial.
    Case 2:19-cv-21408-KM Document 2 Filed 05/11/20 Page 2 of 2 PageID: 16



        ORDERED that the Warden of the Elizabeth Detention Center, Orlando Rodriguez, is

added as a respondent in this matter; and it is further

        ORDERED that petitioner’s application to proceed in forma pauperis, (DE 1-2), is granted;

and it is further

        ORDERED that the Clerk shall serve copies of the petition (DE 1) and this memorandum

and order upon respondents by regular mail, with all costs of service advanced by the United

States; and it is further

        ORDERED that the Clerk shall forward a copy of the petition (DE 1) and this memorandum

and order to the Chief, Civil Division, United States Attorney’s Office, at the following email

address: USANJ-HabeasCases@usdoj.gov; and it is further

        ORDERED that, within forty-five (45) days of the entry of this memorandum and order,

respondents shall file and serve an answer that (1) responds to the allegations and grounds in the

petition and (2) includes all affirmative defenses respondents seek to invoke; and it is further

        ORDERED that respondents shall file and serve with the answer certified copies of all

documents necessary to resolve petitioner’s claim(s) and affirmative defenses; and it is further

        ORDERED that within forty-five (45) days of receipt of the answer, petitioner may file a

reply to the answer; and it is further

        ORDERED that within seven (7) days of petitioner’s release, by parole or otherwise, as

well as any change in the basis for petitioner’s immigration detention, respondents shall

electronically file a written notice of the same with the Clerk.


                                                              /s/ Kevin McNulty
                                                              ______________________________
                                                              KEVIN MCNULTY
                                                              United States District Judge



                                                  2
